Citation Nr: 9922875	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as secondary to Crohn's disease.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to Crohn's disease.

3.  Entitlement to service connection for irregular 
heartbeat, to include as secondary to Crohn's disease. 

4.  Entitlement to service connection for headaches, to 
include as secondary to Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1993 to 
May 1994 and addition active service in excess of 2 years, 11 
months.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied entitlement to service 
connection for tension headaches, a stomach disorder, back 
pain and an irregular heartbeat. 


FINDINGS OF FACT

1.  There is no competent medical evidence that demonstrates 
that the veteran currently has a stomach disorder, a back 
disorder or an irregular heartbeat that is related to service 
or to the service connected Crohn's disease.  

2.  The evidence is in equipoise as to whether headaches are 
related to service-connected Crohn's disease.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
stomach disorder, a back disorder and irregular heartbeat are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  Headaches are proximately due to a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Medical records establish that the veteran had Crohn's 
disease prior to service, but the disorder became more 
pronounced in service.  Service connection was established 
for Crohn's disease by aggravation.  The veteran essentially 
contends that he has headaches, a stomach disorder, a back 
disorder and irregular heartbeat that had their onset during 
service or are related to service-connected Crohn's disease. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  
Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1998).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Stomach Disorder, Back Disorder and Irregular Heartbeat

The threshold question that must be answered with respect to 
claims for a stomach disorder, a back disorder and irregular 
heartbeat is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 497-98 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

After reviewing the evidence of record, including service 
medical records, statements, arguments, a report from the 
National Institutes of Health [NIH] and medical records dated 
following service, as well as the veteran's statements and 
hearing testimony, the Board finds that the veteran's claims 
for service connection for stomach, back and irregular heart 
disorders are not well grounded.  

In this regard, the Board notes that the veteran was treated 
for Crohn's disease prior to service, during service and 
following service.  In March 1993, he had stomach complaints 
associated with a cough and sinus congestion.  In December 
1993, the veteran reported a 10-year history of abdominal 
cramping, usually but not always preceding bowel movements.  
Objectively, there was no rebound or guarding.  Bowel sounds 
were more prominent on the right than the left.  

Records dated following service show evaluations for a 
variety of disorders.  In January 1995, a VA examiner 
reported no abdominal abnormality.  In September 1997, 
radiology reported a normal upper gastrointestinal study.

In January 1995, a VA examiner reported back pain was 
temporarily related to onset of Crohn's disease; however, 
that examiner was unable to identify and document any pain on 
movement, swelling, deformity, atrophy, disturbance of 
locomotion or limitation of motion associated with Crohn's 
disease in this veteran.  In September 1997, a VA examiner 
commented that "presently available evidence did not 
establish any specific pathophysiologic or anatomic disease 
of the back."  In October 1997, a VA examiner noted the 
veteran's reported history of brief episodic pain without 
radiation and, similarly, was unable to identify any relevant 
pathology.  

In January 1995, a VA examiner assessed irregular heartbeat.  
In September 1997, X-rays returned a normal cardiac 
silhouette.  In September 1997, a VA examiner commented that 
a side-effect of the drug Prednisone was irregular heartbeat 
and that no irregular heartbeat was noted since the veteran 
had been discontinued from using Prednisone.  

The veteran provided a fact sheet in December 1994 prepared 
by the National Institute of Diabetes, Digestive and Kidney 
Diseases pertaining to Crohn's disease.  That report 
indicated that abdominal pain was inherently associated with 
Crohn's disease, but that report did not associate stomach, 
back pain or irregular heartbeat with the disease.

With respect to the veteran's claim that his claimed stomach, 
back and/or irregular heartbeat are either due to or 
aggravated by his service-connected Crohn's disease there is 
a lack of medical evidence supporting those veteran's 
contentions.  Medical evidence is necessary to establish a 
nexus or relationship of a disorder to service or to a 
service connected disability.  In fact, there is no medical 
evidence that the veteran currently has a stomach disorder, a 
back disorder or a heart disorder manifested by irregular 
heartbeat.  Without a medical diagnosis of current 
disability, the veteran's claims must be deemed not well 
grounded.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to the January 1995 reported "concomitance" of 
Crohn's disease with back pain, the Board notes the absence 
of clinical findings.  The Court has held that medical 
"diagnoses can be no better than the facts alleged by 
appellant."  Swann v. Brown, 5 Vet. App. 229 (1993); see 
also, Black v. Brown, 5 Vet. App. 177 (1993) (medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by appellant and on 
unsupported clinical evidence); and Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) ("an opinion based on an inaccurate 
factual premise has no probative value").  In addition, 
subsequent evaluations have not documented the presence of a 
current back disorder.  

Thus, in the absence of medical evidence that demonstrates 
that a currently diagnosed disorder is in some way related to 
service, related to a service-connected disability, or is 
aggravated by a service-connected disability, the veteran has 
not met his initial burden of submitting evidence of well-
grounded claims.  In the absence of evidence of a well-
grounded claim, the veteran's claims for service connection 
for a stomach disorder, back disorder and irregular heartbeat 
must be denied.  

While it is true that a lay witness, such as the veteran, is 
competent to testify as to visible symptoms or manifestations 
of a disease or disability, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as a current medical diagnosis of disability 
or an opinion as to the relationship between a current 
disability and service.  As a result, while the veteran is 
competent to testify regarding symptomatology experienced 
during service, or at any time, he is not competent to 
diagnose a current disability, nor to offer a medical nexus 
opinion regarding the relationship between any claimed 
current symptomatology and service, including the 
relationship to claimed continuous post-service 
symptomatology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the veteran's claims for service connection on the 
merits, while the Board has concluded that the claims are not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained which, 
if true, would make the claim "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board 
views this discussion as sufficient to inform the veteran of 
the elements and evidence necessary to complete his 
application for service connection.  

Headaches

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  See 38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  See 38 C.F.R. § 3.310.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303.  
Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  Id.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran presented with intermittent pain and heat to the 
stomach area in August 1991; at that time, however, he 
specifically denied symptoms of headaches.  The veteran 
presented on two occasions for headaches in service in 
December 1991; at that time he was suffering from the flu.  
He gave a history of throbbing pain for a month.  Multiple 
sociological problems were also noted.  Assessment was mild 
upper respiratory infection and tension headaches secondary 
to situational anxiety.  Chronic headaches were not diagnosed 
in service, on discharge or in association with the medical 
board work up for Crohn's disease while in service.

In September 1994, the veteran was diagnosed with tension 
headaches, and the examiner commented that management of 
Crohn's disease might improve them.  In January 1995, a VA 
examiner reported that headaches were temporarily related to 
Crohn's disease.  In September 1997, the veteran was afforded 
another VA examination for headaches, after which, the 
examiner commented that the chart as well as the claim's file 
were reviewed.  The examiner noted that the veteran had been 
seen by Neurology for his headaches, which were considered to 
be tension headaches.  The examiner also noted that a CT scan 
of the head in 1996 was normal.  The examiner concluded that 
the veteran had tension headaches and that there was no 
medical correlation between tension headaches and Crohn's 
disease.

The Board additionally notes that the NIH fact sheets 
submitted in December 1994 list the symptoms of Crohn's 
disease to include abdominal pain, diarrhea, rectal bleeding, 
weight loss, anemia and delayed development in children but 
fail to list headaches among the symptoms.  The Board 
additionally notes that the aforesaid report lists headaches 
as one of the side effects of one of the drugs, namely 
Sulfasalazine.  It appears that the drug may have been 
prescribed in 1985, prior to service, by the veteran's 
private physician.  It also appears that the veteran was 
was prescribed the drug in September 1994.  According to 
current medical records the veteran is no longer taking any 
medication but, as noted above, still has tension headaches. 

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  See 38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
See Gilbert v. Derwinski,      1 Vet. App. 61 (1991). 

In this particular case there is evidence that the veteran 
currently has headaches, variously diagnosed as tension 
headaches.  Such headaches are either related or unrelated to 
Crohn's disease depending on which account is believed.  The 
report from the NIH indicates that, while headaches are not a 
primary symptom of Crohn's disease, they could be caused by a 
medication that appears to have been prescribed by VA or in 
service.  Under the circumstances, the Board considers the 
evidence in equipoise as to whether a relationship exists 
between Crohn's disease and the veteran's headaches.  
Accordingly, the benefit of the doubt doctrine is for 
application, and service connection for headaches is granted. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a stomach disorder is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for irregular heartbeat is denied. 

Service connection for headaches is granted. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

